Citation Nr: 0521728	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-06 781	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for pathology causing loss 
of feeling and dexterity in both hands and wrists.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



FINDINGS OF FACT

1.	The veteran in this case reportedly served on active 
duty from November 1995 to September 1999.

2.	On June 28, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
(through her authorized representative) has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.






ORDER

The appeal is dismissed.


                       
____________________________________________
	C W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


